

 
 
 
 
EXHIBIT 10.5



CHATHAM LODGING TRUST
                                        
Share Award Agreement


THIS SHARE AWARD AGREEMENT (the “Agreement”), dated as of the 30th day of
January, 2015, governs the Share Award granted by CHATHAM LODGING TRUST, a
Maryland real estate investment trust (the “Company”), to DENNIS CRAVEN (the
“Participant”), in accordance with and subject to the provisions of the
Company’s Equity Incentive Plan (the “Plan”). A copy of the Plan has been made
available to the Participant. All terms used in this Agreement that are defined
in the Plan have the same meaning given them in the Plan.


1.    Grant of Share Award. In accordance with the Plan, and effective as of
January 30, 2015 (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Share
Award of 8,031 Common Shares (the “Share Award”).


2.    Vesting. The Participant’s interest in the Common Shares covered by the
Share Award shall become vested and nonforfeitable to the extent provided in
paragraphs (a), (b), (c), (d) and (e) below.


(a)    Continued Employment. The Participant’s interest in the number of Common
Shares that most nearly equals (but does not exceed) one-third of the Common
Shares covered by the Share Award shall become vested and nonforfeitable on the
first anniversary of the Date of Grant if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the first anniversary of the Date of Grant. The Participant’s interest in an
additional number of Common Shares that most nearly equals (but does not exceed)
one-third of the Common Shares covered by the Share Award shall become vested
and nonforfeitable on the second anniversary of the Date of Grant if the
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until the second anniversary of the Date of Grant. The
Participant’s interest in the remaining Common Shares covered by the Share Award
shall become vested and nonforfeitable on the third anniversary of the Date of
Grant if the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the third anniversary of the Date of
Grant.


(b)    Change in Control. The Participant’s interest in all of the Common Shares
covered by the Share Award (if not sooner vested), shall become vested and
nonforfeitable on a Control Change Date if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the Control Change Date.


(c)    Death or Disability. The Participant’s interest in all of the Common
Shares covered by the Share Award (if not sooner vested), shall become vested
and nonforfeitable on the date that the Participant’s employment by the Company
and its Affiliates



--------------------------------------------------------------------------------



ends if (i) such employment ends on account of the Participant’s death or
because the Participant is “disabled”(as defined in Code section 409A(a)(2)(c))
and (ii) the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date such employment ends on account
of the Participant’s death or because the Participant is disabled.


(d)    Termination of Employment Without Cause. The Participant’s interest in
all of the Common Shares covered by the Share Award (if not sooner vested),
shall become vested and nonforfeitable on the date that the Participant’s
employment by the Company and its Affiliates ends if (i) such employment is
terminated by the Company or an Affiliate without Cause and (ii) the Participant
remains in the continuous employ of the Company or an Affiliate from the Date of
Grant until the date such employment ends on account of a termination by the
Company or an Affiliate without Cause. For purposes of this Agreement, a
termination of the Participant’s employment with the Company or an Affiliate is
with Cause if such employment is terminated by action of the Board on account of
(w) the Participant’s failure to perform a material duty or the Participant’s
material breach of an obligation under an agreement with the Company or a breach
of a material and written Company policy other than by reason of mental or
physical illness or injury, (x) the Participant’s breach of a fiduciary duty to
the Company, (y) the Participant’s conduct that is demonstrably and materially
injurious to the Company, materially or otherwise or (z) the Participant’s
conviction of, or plea of nolo contendre to, a felony or crime involving moral
turpitude or fraud or dishonesty involving assets of the Company and that in all
cases is described in a written notice from the Board and that is not cured, to
the reasonable satisfaction of the Board, within thirty (30) days after such
notice is received by the Participant.
(e)    Resignation With Good Reason. The Participant’s interest in all of the
Common Shares covered by the Share Award (if not sooner vested) shall become
vested and nonforfeitable on the date that the Participant’s employment by the
Company and its Affiliates ends if (i) such employment is terminated by the
Participant with Good Reason and (ii) the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until the date such
employment ends on account of the Participant’s resignation with Good Reason.
For purposes of this Agreement, the Participant’s resignation is with Good
Reason if the Participant resigns on account of (w) the Company’s material
breach of an agreement with the Participant or a direction from the Board that
the Participant act or refrain from acting which in either case would be
unlawful or contrary to a material and written Company policy, (x) a material
diminution in the Participant’s duties, functions and responsibilities to the
Company and its Affiliates without the Participant’s consent or the Company
preventing the Participant from fulfilling or exercising the Participant’s
material duties, functions and responsibilities to the Company and its
Affiliates without the Participant’s consent, (y) a material reduction in the
Participant’s base salary or annual bonus opportunity or (z) a requirement that
the Participant relocate the Participant’s employment more than fifty (50) miles
from the location of the Participant’s principal office on the Date of Grant,
without the consent of the Participant. The Participant’s resignation shall not
be a resignation with Good Reason unless the Participant gives the Board written
notice (delivered within thirty (30) days after the Participant knows of the
event, action, etc. that the Participant asserts constitutes Good Reason), the
event, action, etc. that the Participant asserts constitutes Good Reason is not
cured, to the reasonable satisfaction of



--------------------------------------------------------------------------------



the Participant, within thirty (30) days after such notice and the Participant
resigns effective not later than thirty (30) days after the expiration of such
cure period.


Except as provided in this Section 2, any Common Shares covered by the Share
Award that are not vested and nonforfeitable on or before the date that the
Participant’s employment by the Company and its Affiliates ends shall be
forfeited on the date that such employment terminates.


3.    Transferability. Common Shares covered by the Share Award that have not
become vested and nonforfeitable as provided in Section 2 cannot be transferred.
Common Shares covered by the Share Award may be transferred, subject to the
requirements of applicable securities laws, after they become vested and
nonforfeitable as provided in Section 2.


4.    Shareholder Rights. On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights of a shareholder of the
Company with respect to the Common Shares covered by the Share Award, including
the right to vote the shares and to receive, free of all restrictions, all
dividends declared and paid on the shares. Notwithstanding the preceding
sentence, the Company shall retain custody of the certificates evidencing the
Common Shares covered by the Share Award until the date that the Common Shares
become vested and nonforfeitable and the Participant hereby appoints the
Company’s Secretary as the Participant’s attorney in fact, with full power of
substitution, with the power to transfer to the Company and cancel any Common
Shares covered by the Share Award that are forfeited under Section 2.


5.    No Right to Continued Employment. This Agreement and the grant of the
Share Award does not give the Participant any rights with respect to continued
employment by the Company or an Affiliate. This Agreement and the grant of the
Share Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.


6.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland except to the extent that Maryland law would require the application
of the laws of another State.


7.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.


8.    Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


9.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.


[signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.




CHATHAM LODGING TRUST
 
 
DENNIS CRAVEN
 
 
 
 
 
By:
/s/ Eric Kentoff
 
 
/s/ Dennis Craven
 
 
 
 
 
Title:
Vice President and Secretary
 
 
 




